United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                        ___________

                                        No. 01-2416
                                        ___________

Paul Reyes,                           *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Sergeant Galland; M. Rustand; John    *
Does, 1 - 2,                          * [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                             Submitted: December 14, 2001
                                 Filed: December 27, 2001
                                      ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Inmate Paul Reyes appeals the district court’s1 dismissal of his lawsuit against
corrections employees for lack of subject matter jurisdiction. He also appeals the denial of
his motion for reconsideration. Upon de novo review, we affirm for the reasons explained
by the district court. We also find no abuse of discretion in the district court’s denial of the
motion for reconsideration. Accordingly, we affirm the judgment of the district court and
the order denying reconsideration. See 8th Cir. R. 47B.

       1
      The Honorable Donovan W. Frank, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Jonathan G.
Lebedoff, United States Magistrate Judge for the District of Minnesota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-